Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Darryl Jarod Magwood appeals the criminal judgment entered against him on January 11, 2013. Magwood previously appealed this judgment, and we affirmed. United States v. Magwood, 528 Fed.Appx. 331 (4th Cir. 2013). In light of the previous proceeding in this case, we dismiss this appeal as duplicative. We dispense with oral argument because the facts and legal issues are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED